DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/22.

Applicant’s election without traverse of claims 1-14 in the reply filed on 11/15/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/20 has been considered by the examiner.  It is noted that citation #1 under NPL, Kovalenko et al., has been considered based on page 402 only.  The rest of the document was not submitted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0034841 A1 to Shibutani et al. (hereinafter Shibutani).  
Regarding claims 1 and 7, Shibutani discloses a luminescent compound represented by the formula Cs3Cu2I5, where half of the Cu is replaced with Ag (para [0038]), which is instantly claimed Formula 1: 
 	[A1nA2(3-n)] [B1mB2(2-m)]X5  
wherein, in Formula 1, 
A1 not present because n is 0, and A2 is Cs; 
B1 and B2 are Cu and Ag; 
n is 0, a real number satisfying 0 ≤ n ≤ 3;
m is 1, a real number satisfying 0 ≤ m ≤ 2;
n and m are not zero at the same time (only n is 0);
3-n and 2-m are not zero at the same time (neither is 0); and 
X is one halogen, I (para [0038]).

Regarding claims 2 and 3, Shibutani discloses the luminescent compound of claim 1, wherein A2 is Cs (para [0038]). As discussed above, n is 0 and A1 is not present. The alkali elements set forth in the instant claims further limit the scope of A1 within the Markush group of claim 1 but do not necessitate its selection. Therefore, the reference reads on the instant claims.

Regarding claim 4, Shibutani discloses the luminescent compound of claim 1, wherein B1 and B2 are Cu and Ag (para [0038]). 

Regarding claim 5, Shibutani discloses the luminescent compound of claim 1, wherein B1 is Ag, and B2 is Cu (para [0038]). 

Regarding claim 6, Shibutani discloses the luminescent compound of claim 1, wherein m is a real number, 1 (para [0038]), which falls completely within the instantly claimed range of 0 < m < 2. 

Regarding claim 8, Shibutani discloses the luminescent compound represented by the formula Cs3Cu2I5, where half of the Cu is replaced with Ag (para [0038]), which is instantly claimed Formula 1-1: 
 	[A1nCs(3-n)] [B1mCu(2-m)]X5  
wherein, in Formula 1, 
A1 is not present because n is 0; 
B1 is Ag, which is different from Cu; 
n is 0, a real number satisfying 0 ≤ n ≤ 3;
m is 1, a real number satisfying 0 ≤ m ≤ 2;
n and m are not zero at the same time (only n is 0);
3-n and 2-m are not zero at the same time (neither is 0); and 
X is one halogen, I (para [0038]).

Regarding claim 9, Shibutani discloses the luminescent compound of claim 8.  
As discussed above, n is 0 and A1 is not present. The alkali elements set forth in the instant claim further limit the scope of A1 within the Markush group of claim 8 but do not necessitate its selection. Therefore, the reference reads on the instant claim.

Regarding claim 10, Shibutani discloses the luminescent compound of claim 8, wherein m is a real number, 1, which falls completely within the instantly claimed range of 0 < m < 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Features of the Absorption Spectra of Thin Films of M2Ag1-xCuxI3 Solid Solutions (M = Rb,Cs)” by Miloslavsky et al. (hereinafter Miloslavsky). 
Regarding claims 1 and 7, Miloslavsky discloses a luminescent compound represented by the formula Cs3Ag2-2xCu2xI5, where x >0.2 (page 417, para 4) which overlaps instantly claimed Formula 1: 
 	[A1nA2(3-n)] [B1mB2(2-m)]X5  
wherein, in Formula 1, 
A1 is not present because n is 0 and A2 is Cs; 
B1 and B2 are Ag and Cu; 
n is 0, a real number satisfying 0 ≤ n ≤ 3.
In the Miloslavsky formula, 2x represents m in the instant formula and x is > 0.2 (page 417, para 4).  This provides a 2x (m value) of >0.4.  An m of >0.4 overlaps the instantly claimed range of 0 ≤ m ≤ 2.Therefore, m is a real number that satisfies the instantly claimed range of 0 ≤ m ≤ 2. See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
The reference further discloses that n and m are not zero at the same time (only n is 0);
3-n and 2-m are not zero at the same time (neither is 0); and 
X is one halogen, I (page 417, para 4).

Regarding claims 2 and 3, Miloslavsky discloses the luminescent compound of claim 1, wherein A2 is Cs (page 417, para 4).  As discussed above, n is 0 and A1 is not present. The alkali elements set forth in the instant claims further limit the scope of A1 within the Markush group of claim 1 but do not necessitate its selection. Therefore, the reference reads on the instant claims.

Regarding claim 4, Miloslavsky discloses the luminescent compound of claim 1, wherein B1 and B2 are Cu and Ag (page 417, para 4). 

Regarding claim 5, Miloslavsky discloses the luminescent compound of claim 1, wherein B1 is Ag, and B2 is Cu (page 417, para 4). 

Regarding claim 6, Miloslavsky discloses the luminescent compound of claim 1, wherein m is a real number satisfying 0 < m < 2.  As discussed above, m is >0.4 and therefore overlaps the instantly claimed range of 0 < m < 2.  See MPEP 2144.05(I), cited above. 

Regarding claim 8, Miloslavsky discloses the luminescent compound of claim 1, wherein the luminescent compound is 
Cs3Ag2-2xCu2xI5, where x >0.2 (page 417, para 4) which overlaps instantly claimed Formula 1-1: 
 	[A1nCs(3-n)] [B1mCu(2-m)]X5  
wherein, in Formula 1-1, 
A1 is not present because n is 0; 
B1 is Ag, which is one element of Group 11 different from Cu; 
n is 0, a real number satisfying 0 ≤ n ≤ 3;
m is >0.4, as discussed above, which is a real number overlapping the instantly claimed range of 0 ≤ m ≤ 2;
n and m are not zero at the same time (only n is 0);
3-n and 2-m are not zero at the same time (neither is 0); and 
X is one halogen, I (page 417, para 4). See MPEP 2144.05(I), cited above. 

Regarding claim 9, Miloslavsky discloses the luminescent compound of claim 8. As discussed above, n is 0 and A1 is not present. The alkali elements set forth in the instant claim further limit the scope of A1 within the Markush group of claim 8 but do not necessitate its selection. Therefore, the reference reads on the instant claim.

Regarding claim 10, Miloslavsky discloses the luminescent compound of claim 8, wherein m is a real number satisfying 0 < m < 2.  As discussed above, m is >0.4 and therefore overlaps the instantly claimed range of 0 < m < 2.  See MPEP 2144.05(I), cited above. 

Regarding claims 13 and 14, Miloslavsky discloses the luminescent compound of claim 8, but fails to expressly disclose wherein the luminescent compound has a maximum photoluminescence wavelength of between about 420 nanometers and about 520 nanometers or wherein the luminescent compound has a full width at half maximum of about 100 nanometers or less, when analyzed using photoluminescence spectroscopy.  However, the reference does teach an overlapping luminescent compound with an overlapping formula and composition.  See MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The compositions overlap and having overlapping formulas.  Therefore, one of ordinary skill in the art would expect overlapping luminescent properties including but not limited to overlapping maximum photoluminescent wavelength and overlapping full width half maximum (FWHM), absent evidence to the contrary. The method of analyzing the FWHM is not expected to substantially alter the FWHM, absent evidence to the contrary. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibutani. 
Regarding claim 11, Shibutani discloses the luminescent compound of claim 8.  In an alternate embodiment, the formula is Cs3Cu2I5 wherein a part or all of the Cs is replaced with a different alkali element (para [0024]).  When part of the Cs is replaced, n is a real number satisfying 0 < n < 2.

Regarding claim 12, Shibutani discloses the luminescent compound of claim 8.  In an alternate embodiment, the formula is Cs3Cu2I5 wherein a part or all of the Cs is replaced with a different alkali element and the Cu is not replaced (para [0024]).  When part of the Cs is replaced, n is a real number satisfying 0 < n < 2.  When the Cu is not replaced, m=0.

Regarding claim 13, Shibutani discloses the luminescent compound of claim 8, wherein the luminescent compound has a maximum photoluminescence wavelength of 300 to 800 nm (para [0025]), which overlaps the instantly claimed range of between about 420 nanometers and about 520 nanometers.  See MPEP 2144.05(I), cited above.

Regarding claim 14, Shibutani discloses the luminescent compound of claim 8, but fails to expressly disclose wherein the luminescent compound has a full width at half maximum of about 100 nanometers or less, when analyzed using photoluminescence spectroscopy.  However, the reference does teach the same luminescent compound with the same formula and composition, as discussed above. Shibutani also teaches an overlapping maximum photoluminescent wavelength (para [0025]).  See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect an overlapping FWHM, absent evidence to the contrary. The method of analyzing the FWHM is not expected to substantially alter the FWHM, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-8, 12 and 13 of copending Application No. 16/809894 (hereinafter 894). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping luminescent materials with overlapping formulas [A1nA2(3-n)] [B1mB2(2-m)]X5  comprising the same A1, A2, B1 and B2 elements present in overlapping amounts (instant claims 1-5 and 7-9  and 894 claims 1, 3, 4 and 6-8).  Element B in 894 represents both B1 and B2 and is at least one of Cu, Ag and Au.  When a single element B is present in the 894 formula, instantly claimed m is 0 as set forth in instant claim 12.  In 894, the amount of A1 is 0 < n < 0.9 (894 claims 1, 7 and 8) which falls within the instantly claimed ranges of 0 ≤ n ≤ 3, 0 < n < 3 and 0 < n < 2 (instant claims 6 and 10-12).  Both also teach the same maximum photoluminescent wavelength and FWHM (instant claims 13 and 14 and 894 claims 12 and 13).  The method of measuring the FWHM is not expected to substantially alter the FWHM, absent evidence to the contrary. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734